 



EXHIBIT 10.46
SECOND AMENDMENT TO THE
USEC INC. 1999 EQUITY INCENTIVE PLAN
     WHEREAS, Section 14(a) of the USEC Inc. 1999 Equity Incentive Plan (the
“Plan”) authorizes the Board of Directors (the “Board”) of USEC Inc., a Delaware
corporation (the “Company”), to amend the Plan at any time; and
     WHEREAS, the Board now finds it desirable and in the best interests of the
Company to amend the Plan to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, the Plan is amended as set forth below, effective as of
January 1, 2008:
1. The definition of “Change in Control” in Section 2 of the Plan is amended to
read in its entirety as follows:
“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, a change in control of the Company, which will be deemed to have
occurred if:
     (i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act or Persons acting as a group (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Shares), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company by reason of having acquired such securities during the 12-month period
ending on the date of the most recent acquisition (not including any securities
acquired directly from the Company or its Affiliates) representing 30% or more
of the combined voting power of the Company’s then outstanding voting
securities;
     (ii) the majority of members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
before the date of the appointment;
     (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation,
resulting in a change described in (i), (ii), (iv) or (v) of

 



--------------------------------------------------------------------------------



 



this definition, other than (A) a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than 60% of the
total voting power of the voting securities of the Company or such surviving or
parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person, directly or indirectly,
acquired 40% or more of the total voting power of the Company’s then outstanding
securities (not including any securities acquired directly from the Company or
its Affiliates); or
     (iv) a complete liquidation of the Company involving the sale to any Person
or group of at least 40% of the total gross fair market value of all of the
assets of the Company immediately before the liquidation; or
     (v) the sale or disposition by the Company to any Person or group of all or
substantially all of the Company’s assets, but in no event less than 40% of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition (or any transaction having a similar effect), other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 60% of the total voting power of the
voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
2. Section 4(b) of the Plan is amended by changing the period at the end thereof
to a comma and adding the following:
and (C) with respect to any Award no such adjustment shall be authorized to the
extent that such adjustment would cause the Plan or the Award to violate
Treasury Regulation Section 1.409A-1(b)(5)(v).
3. Section 12 of the Plan is amended to read in its entirety as follows:
Termination of Employment/Service. The Committee shall have the full power and
authority to determine the terms and conditions that shall apply to any Award
upon a “separation from service” within the meaning of Section 409A(a)(2)(A)(i)
of the Code and Treasury Regulation Section 1.409A-1(h), including a termination
by the Company without Cause, by a Participant voluntarily, or by reason of
death, Disability or Retirement. The Committee retains the right and discretion
to specify, and may specify, whether a separation from service occurs for
individuals providing services to the Company immediately prior to an asset
purchase transaction in which the Company or an Affiliate is the seller, who
provide services to a buyer after and in connection with such asset purchase

-2-



--------------------------------------------------------------------------------



 



transaction; provided, such specification is made in accordance with the
requirements of Treasury Regulation Section 1.409A-1(h)(4).
4. Section 14(a) of the Plan is amended by adding the following at the end
thereof:
Notwithstanding anything herein to the contrary, no such amendment or
termination of the Plan shall result in any acceleration or delay in the payment
of any amount due under this Plan except to the extent such acceleration or
delay would not result in the imposition of Section 409A Penalties.
5. Section 15(f) of the Plan is amended by changing the period at the end
thereof to a semicolon and adding the following to the end thereof:
provided that any additional cash payment will be made no later than the end of
the Participant’s taxable year next following the taxable year in which the
Participant remits such taxes.
6. Section 15(k) of the Plan is amended to read in its entirety as follows:
(k) Governing Law; Avoidance of Section 409A Penalty. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan and any Award Agreement shall be determined in accordance with the laws
of the State of Delaware without giving effect to the conflict of law principles
thereof. The Company intends for the Plan, as described herein and as may be
subsequently amended from time to time, to be written, construed and operated
(and the Plan shall be written, construed and operated) in a manner such that no
amounts granted or payable under the Plan become subject to (i) the gross income
inclusion set forth within Code Section 409A(a)(1)(A) or (ii) the interest and
additional tax set forth within Code Section 409A(a)(1)(B) (together, referred
to herein as the “Section 409A Penalties”). Notwithstanding any other provision
of this Plan, acceleration or postponement of payment of any grant or amount or
any other action (including amendment or termination of the Plan) shall be
permitted and effective only to the extent such would not result in amounts
payable under the Plan becoming subject to the Section 409A Penalties.
     IN WITNESS WHEREOF, this Second Amendment has been executed by a duly
authorized officer of USEC Inc. as of November 1, 2007.

            USEC INC.
      By:   /s/ W. Lance Wright         SVP, Human Resources & Administration   
         

-3-